Felton, Chief Judge.
Where an employee suffers an injury which results in a partial or total disability (industrial handicap) to one member of his body only with no. super-added injury, he is entitled only to compensation for an industrial handicap as provided by Code Ann. § 114-406, irrespective of his earning ability after the accident is sustained. Godbee v. Amer. Mut. &c. Ins. Co., 95 Ga. App. 86 (96 SE2d 648); Armour & Co. v. Walker, 99 Ga. App. 64, *74565 (107 SE2d 691); General Motors Corp. v. Sligh, 108 Ga. App. 354, 355 (133 SE2d 56).
Submitted November 8, 1966
Decided December 5, 1966.
Albert E. Butler, for appellant.
Thomas & Howard', Hubert H. Howard, for appellees.
Accordingly, where the claimant had been receiving compensation under an award not appealed from based on Code Ann. § 114-406 (o) for a 25% loss of use of his left leg, with a finding that there was no permanent disability to his left hand, and where, on a subsequent change in condition hearing requested by claimant, the evidence authorized the finding that claimant’s condition had improved, the State Board of Workmen’s Compensation properly denied any additional compensation, under Code Ann. § 114-405 or otherwise. The superior court did not err in affirming such award.

Judgment affirmed.


Frankum and Pannell, JJ., concur.